Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to claim 2 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Objections
Claim 2 comprises a typographical error in line 7, “mater” should read “master”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. U.S. PGPUB No. 2010/0223409 in view of Tsujimoto, U.S. PGPUB No. 2009/0119430 in further view of Hayashi et al. U.S. PGPUB No. 2005/0240707.

Per Claim 2, Minami discloses:
a semiconductor device (Paragraphs 2, 3, and 37; “LSI”) comprising:
a first master device (Master 310) and a second master device (311);
a slave device (Slave 316) to be accessed by the first master device and the second master device (Figure 8);
a bus connecting the first master device, the second master device, and the slave device (Paragraph 65, “bus system”, Figure 8; The line directly connected to Slave 316 can be considered the claimed bus.);
and a priority generation circuit (arbiter 312) that outputs a priority indicating that the priority of the first master device is high or low based on a transfer amount between the first master device and the slave device (Paragraphs 68 and 69, Figures 8 and 9; An urgency evaluation value calculation/selection unit 409/411),
an arbitration circuit that performs an arbitration based on the priority when the first master device and the second master device simultaneously issue access requests to the slave device (Paragraphs 69, 73, 78; arbitration unit 417),
wherein the priority generation circuit includes (Paragraph 67; Each of the arbiters 312/313 comprises the arrangement as shown in Figure 9.):
a cycle counter (timer 407) configured to i) count down a unit cycle number set by a cycle setting register from an initial assertion of the enable signal and ii) assert a count end flag at an end of counting down the unit cycle number (Paragraphs 68, 69, and 73);
a transfer amount counter (data transfer amount counter 405) configured to increment a transfer size when the enable signal is asserted (Paragraphs 68 and 69);
a threshold value determination circuit (urgency evaluation value calculation unit 409) configured to determine whether the count value of the transfer amount counter has reached a threshold value set by a threshold value setting register (data amount setting register 401) and assert a threshold determination signal when the count value of the transfer amount counter is smaller than the threshold value (Paragraph 69, An urgent classification can be assigned to a data transfer.);
a priority determination circuit (urgency value selection unit 411) configured to generate the priority indicating that the priority of the first master device is high when the threshold value determination signal indicates an urgency for a data transfer (Paragraph 69);
and wherein the arbitration circuit is configured to issue use permission of the bus to the first master device when the priority indicates that the first master device is urgent (Paragraph 69, last sentence, Figure 9; arbitration unit 417).
Minami does not specifically discuss an “enable signal”.

However, Tsujimoto discloses masters (102) accessing slaves (103) by way of a router (104) (Paragraph 28, Figure 1). The router comprises a plurality of request-control circuits 304 and slave-component-allocation-control circuits 305 for judging and arbitrating each of the requests (Paragraph 28). Tsujimoto further teach the slave-component-allocation-control circuits 305 outputting an enable signal for the slave component recognized by decoding a transfer request destination address indicating the destination of a transfer request (Paragraphs 54 and 64).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a target/slave/destination verification/validation step, as taught by Tsujimoto, within the LSI system of Minami because both references teach master/slave arbitration within semiconductor devices and the target validation step can prevent unauthorized or erroneous accesses of slave devices from requesting master devices.

Minami does not specifically disclose resetting/initializing a count value of the transfer amount counter when the timer indicates a timeout.

However, Hayashi similarly discloses a bus/transfer arbitration system where both a timer and a counter are used and when the timer (counter 23c_1) reaches zero it resets a data transfer cycle counter (counter 23c_2) (Paragraphs 124, 124, 149, 151).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Minami and Hayashi to reset a data transfer amount counter when a data transfer cycle timer/counter expires, as taught by Hayahi, because the expiration of the timer signifies the conclusion of a previous data transfer and therefore a reset to zero of the data transfer amount counter is needed for the next data transfer.

Per Claim 4, Tsujimoto further teaches a register, address information to be compared by the target determination circuit being set in the register (Paragraphs 53, 54 and 64; register 320/321).Per Claim 5, Tsujimoto further teaches wherein the target determination circuit is configured to assert the enable signal when transfer attribute information in being transferred by the first master device matches with predetermined information (Paragraphs 53, 54, and 64; A slave/transfer address is considered “attribute information”.).Per Claim 6, Tsujimoto further teaches the semiconductor device according to claim 5, further comprising a register, the predetermined information to be compared with the target determination circuit being set in the register (Paragraphs 53, 54 and 64; register 320/321).

Per Claim 9, Minami discloses the semiconductor device according to claim 2, further comprising: a third master device (Paragraph 65; Any number of masters/slaves may be present.); a second bus connected to the third master device (Figure 8; Each master may be connected to a respective bus.); a second priority generation circuit connected to the third master device (Paragraph 67; Each of the arbiters 312/313 comprises the arrangement as shown in Figure 9.); and a second arbitration circuit configured to issue use permission of the second bus based on a priority generated by the second priority generation circuit, wherein the master device is connected to the slave device via the bus and the second bus (Paragraph 69, Figure 9; Each of the arbiters comprises a respective arbitration unit 417). Per Claim 10, Minami discloses the semiconductor device according to claim 9, wherein the second arbitration circuit is configured to issue the use permission of the second bus based on the priority generated by the priority generation circuit and the priority generated by the second priority generation circuit (Paragraphs 70-74; Each arbitration unit communicates with the other arbitration unit by way of the urgency evaluation value transmission/reception units 413-416).
*	*	*	*	*	*	*

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. U.S. PGPUB No. 2010/0223409 in view of Tsujimoto, U.S. PGPUB No. 2009/0119430, in view of Hayashi et al. U.S. PGPUB No. 2005/0240707, in further view of Vandervennet et al. U.S. Patent No. 9,483,282.

Per Claim 7, neither Minami, Tsujimoto, nor Hayashi specifically disclose arbitrating based on a security attribute.

However, Vandervennet discloses a semiconductor device (FPGA 140) where requests to access/configure said device are arbitrated based on security privileges of the requestor (Col. 6 line 55 – Col. 7 line 41). 

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Minami’s arbitration scheme further based on security privileges of a requestor, as taught by Vandervennet, because slaves are commonly memory or storage devices which may comprise both secure and non-secure areas. Therefore, a certain level of security privileges may be required to access a secure area of a slave.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached at (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2186